     Case 1:18-cr-00001-NONE Document 29-1 Filed 02/03/21 Page 1 of 3


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     REED GRANTHAM, Bar #294171
3    Assistant Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, CA 93721-2226
     Telephone: 559.487.5561/Fax: 559.487.5950
5
     Attorneys for Defendant
6    EVERITT AARON JAMESON
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:18-cr-00001
12                    Plaintiff,
                                                     DECLARATION OF EVERITT AARON
13   vs.                                             JAMESON
14   EVERITT AARON JAMESON,
15                  Defendant.
16
17
18   I, Everitt Aaron Jameson, declare as follows:

19          1. On August 21, 2020, I provided CO Carlson the original copy of my BP-9

20              compassionate release request, addressed to the warden at FCI Sheridan, postage

21              prepaid via certified mail with tracking number 7018 0360 0000 1702 9077.

22          2. To date, I have not received any response to my compassionate release request.

23          3. On March 23, 2020, FCI Sheridan went on a 14-day total lockdown due to COVID-

24              19. That was followed by a four-month lockdown period where we were only

25              allowed out of our cells for one hour per day. While FCI Sheridan had slowly been

26              increasing the hours we are allowed outside of our cells during the next few months,

27              but they were still extremely limited.

28


      Declaration of Everitt Aaron Jameson            -1-                         Exhibit A
     Case 1:18-cr-00001-NONE Document 29-1 Filed 02/03/21 Page 2 of 3


1         4. The vast majority of my days I am confined to my 8-foot by 11-foot cell which is
2             shared with another inmate. This small space does not allow proper room to engage
3             in exercise or to properly socially distance.
4         5. Since FCI Sheridan has instituted these COVID-19 lockdowns, I have had increased
5             difficulty breathing. It is my understanding the air filters have been cleaned/replaced
6             only once during the pandemic and that the recirculated air is being shared with other
7             COVID-19 positive individuals.
8         6. I believe the HVAC system cannot properly circulate the air and I have found myself
9             waking up in the middle of the night with a choking sensation and difficulty
10            breathing, similar to what I experienced in my youth when I was diagnosed with
11            nocturnal asthma. I have on two different occasions during the pandemic requested
12            an inhaler from medical, but have not received an inhaler to date. I have been
13            prescribed and using an albuterol inhaler most of my life, beginning around age 2 or 3.
14        7. Since FCI Sheridan has instituted these COVID-19 lockdowns, due to the increased
15            isolation, added environmental stress including fear of contracting COVID-19 and the
16            serious health ramifications that may result, I have felt my mental health symptoms
17            increasing, particularly in regards to anxiety and depression.
18        8. Around Thanksgiving 2020, COVID-19 lockdown restrictions have once again
19            increased here at FCI Sheridan and become much more severe. Since Thanksgiving,
20            we have had access to commissary only a single time with a $50.00 limit. We are on
21            lockdown at least 23.5 hours a day, being allowed at most 30 minutes out of our cells
22            some days. And even with such limited time outside our cells, it is our understanding
23            there have been three inmates and one staff member who have tested positive for
24            COVID-19 in our unit.
25        9. With the latest imposition of the COVID-19 lockdown measures imposed since
26            Thanksgiving, I have felt increased depression, anxiety, and an overall exacerbation
27            of my mental health issues, as well as a decline in my physical health due to having
28            increased asthma symptoms and increased weight gain due to lack of exercise/yard


     Declaration of Everitt Aaron Jameson          -2-                            Exhibit A
     Case 1:18-cr-00001-NONE Document 29-1 Filed 02/03/21 Page 3 of 3


1              time.

2          I declare under penalty of perjury that the foregoing is true and correct to the best of my
3    knowledge.

4

5          Signed this I ^ day pfJAN          2021 in Sheridan, Oregon.
6

7
                                                          Eventt A^on Jameson
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




      Declaration of Everitt Aaron Jameson          -3-                             Exhibit A
